Citation Nr: 1045714	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to restoration of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), from November 1, 2006.

2.  Entitlement to restoration of Dependents' Educational 
Assistance (DEA) benefits, under the provisions of 38 U.S.C.A. 
Chapter 35, from November 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Attorney


INTRODUCTION

The Veteran served on active duty from September 1973 to January 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2006 rating decision in which the RO discontinued a 
TDIU and DEA benefits.  In October 2006, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in March 2007, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
May 2007.

In August 2008, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  In February 1995, the RO a TDIU, effective December 22, 1994; 
the award was based on the evidence showing that the Veteran was 
unable to secure or maintain substantially gainful employment.

3.  In June 1997, the RO granted entitlement to DEA, effective 
May 6, 1997; the award was based on a showing that the Veteran 
had a total service-connected disability, which was permanent in 
nature.

4.  In a March 2006 rating decision, the RO proposed to 
discontinue the TDIU and DEA benefits, based on a finding that 
the Veteran had been substantially and gainfully employed for at 
least twelve months.

5.  In an August 2006 rating decision, the RO terminated the TDIU 
and DEA benefits, effective November 1, 2006.

6.  Clear and convincing evidence demonstrates that, at the time 
the TDIU was discontinued, the Veteran was actually employable, 
that he had been substantially and gainfully employed for at 
least twelve months prior, that his earned annual income exceeded 
that established by the U.S. Census Bureau, and that his 
employment was not projected or marginal.


CONCLUSIONS OF LAW

1.  The criteria for a restoration of a TDIU, from November 1, 
2006, are not met.  38 U.S.C.A. §§ 1163, 5112(b)(6) (West 2002); 
38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2009).

2.  The claim for restoration of DEA benefits, under the 
provisions of 38 U.S.C.A. Chapter 35, from November 1, 2006, must 
be denied, as a matter of law.  38 U.S.C.A. §§ 3501, 3510 (West 
2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

By letter dated in May 2006, the RO advised the Veteran that it 
proposed to discontinue entitlement to a TDIU and DEA.  He was 
advised that his compensation would remain at the present rate 
for 60 days and he could submit a completed form regarding his 
employment or other evidence showing why the RO should not 
discontinue a TDIU and DEA benefits.  He was advised to submit 
that evidence within 60 days.  He was also informed that he could 
request a personal hearing.  He was advised that if he did not 
contact the RO within 60 days, the RO would assume that he had no 
additional evidence to submit and did not want a hearing.  The RO 
would then make a decision using the evidence already of record.  
Accompanying the letter was a copy of the proposed rating 
reduction which included discussion of the evidence that was the 
basis for the proposed termination of entitlement to a TDIU and 
DEA.  Pursuant to the August 2006 rating action, entitlement to a 
TDIU and DEA was discontinued, effective November 1, 2006.  As 
requested by the Veteran, a DRO hearing was held at the RO in 
August 2008.  A February 2009 post-rating letter informed the 
Veteran how ratings and effective dates are assigned, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The March 2007 SOC set forth 
the applicable provisions of 38 C.F.R. § 3.159 pertaining to VA's 
duties to notify and assist.

The Board finds that the May 2006 and February 2009 notice 
letters, along with the March 2006 proposed rating decision and 
the March 2007 SOC, adequately informed the Veteran of the 
criteria for, and authority governing, rating reductions; the 
evidence needed to continue entitlement to a TDIU and DEA; and of 
his and VA's respective duties for obtaining evidence and to 
submit evidence and/or information in his possession to the RO.  
After each document identified above, the appellant was afforded 
opportunity to respond.  The RO readjudicated the Veteran's 
claims on the basis of all the evidence of record in a November 
2008 supplemental SOC (SSOC).  The Veteran responded to this 
notice by requesting a hearing before a DRO and by submitting a 
copy of his tax records for 2003.  Neither the Veteran nor his 
representative has indicated there is any other evidence to 
submit or which needs to be obtained.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Of record are numerous employment 
questionnaires provided by the Veteran and a copy of his 2003 tax 
returns.  Also of record and considered in connection with the 
appeal are the transcript of the Veteran's DRO hearing and 
various written statements provided by the Veteran, and by his 
representative, on his behalf.  No additional RO development of 
either claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Background

Historically, in a February 1995 rating decision, the RO awarded 
a TDIU.  The rating decision indicates that the Veteran reported 
that his service-connected leg, ankle, and back disabilities 
prevented him from working.  He last worked on October 16, 1994, 
as a secretary.  He left his job due to his disabilities.  He had 
not tried to obtain employment since.  The RO determined that the 
Veteran's disabilities met the requirements for the assignment of 
a TDIU and that the Veteran was unable to secure or maintain 
substantially gainful employment based on his service-connected 
disabilities.  In a February 1995 letter, the RO informed the 
Veteran that a TDIU had been granted.

In a July 1997 rating decision, the RO awarded DEA benefits, 
effective May 6, 1997.  The basis for the RO's award was the 
finding that the Veteran had a total service-connected 
disability, which was permanent in nature.

In a March 2000 written statement, the Veteran informed the RO 
that he no longer worked part-time delivering pizza.  He reported 
that he had begun typing research papers for an online research 
firm for five to ten hours per week.  He indicated that he 
expected to make between $4,000 and $5,000 that year.

In a March 2001 written statement, the Veteran indicated that he 
and his wife now worked part-time for a different company, typing 
papers.  He estimated that, together, they earned $14,000 in the 
past year, most of which was earned by his wife.  He worked 
approximately ten to fifteen hours per week.  He liked working at 
home part-time because it allowed him to take breaks when needed 
and use the heating pad or a hot soak for his back and legs.

In a March 2002 written statement, the Veteran reported that he 
continued to work at home part-time typing papers for online 
services.  He noted that, according to his tax records, he earned 
$5,393.45 during 2001.  He stated that his schedule varied 
because the work was seasonal, but that his average work week was 
five to ten hours per week. 

An Employment Questionnaire completed and returned by the Veteran 
in March 2006, reflects that he was self employed and worked 
between ten and twenty hours per week.  His dates of employment 
were from 1999 to the present, and his highest gross earnings per 
month were $2,000.

In a March 2006 rating decision, the RO proposed to discontinue 
the Veteran's TDIU and the DEA benefits awarded on the basis of 
the Veteran's TDIU.  The RO indicated that, if a veteran with a 
TDIU begins to engage in a substantially gainful occupation, the 
Veteran's rating may not be reduced solely on the basis of 
gainful occupation, unless the Veteran maintains the occupation 
for a period of twelve consecutive months.  Because the form 
returned by the Veteran in March 2006 showed the Veteran worked 
as a researcher since 1999 and made wages as high as $2,000 per 
month, the RO was considering that he was gainfully employed.  
The Veteran was given 60 days to furnish any evidence or 
rebuttal.  He was informed that, if the proposed action was 
taken, he would receive benefits at the 80 percent rate instead 
of 100 percent.  Entitlement to DEA was proposed to be 
discontinued because entitlement is based upon evidence showing a 
veteran has a total service-connected disability, which is 
permanent in nature.

In August 2006, the Veteran returned an Employment Questionnaire, 
in which he indicated that he had been employed in research and 
writing since 1999 and working fifteen to twenty hours a week.  
His highest gross earnings per month were $1,500.

In an August 2006 rating decision, the RO terminated the 
Veteran's TDIU, and DEA benefits, effective November 1, 2006.  
The RO indicated that the Veteran's income of $1,500 to $2,000 
per month was not considered marginal employment and exceeded the 
poverty threshold guideline.  The basis for the termination of 
the TDIU was RO's determination that the evidence showed that the 
Veteran could secure and follow a substantially gainful 
occupation and that his service-connected disabilities did not 
prevent him from doing so.

In September 2006, the Veteran submitted an Employment 
Questionnaire indicating that he was employed as a researcher 
since 2004.  He worked less than 20 hours per week.  His highest 
gross earnings per month were $768.

Also in September 2006, the Veteran submitted written statements 
indicating that the amounts he provided on his previous two 
Employment Questionnaires were wrong because he had guessed.  His 
wife handled payroll and cut his checks when the company earned 
enough.  He had not kept track.  He also stated that, when he was 
first awarded entitlement to a TDIU, he had been told by the RO 
that gainful employment meant working more than twenty hours per 
week.  He had never worked more than this.  A few years ago, he 
and his wife started an online custom research and writing 
service.  His previously reported income included royalty 
payments from a separate company that sold previously published 
works of his.  However, these payments were not based upon work 
that he performed during the period in question.  The Veteran 
submitted copies of checks made out to him from his corporation, 
dated in March, April, and May 2005.  The highest check was for 
$786.00.  Much of the work he performed for the company was 
unreimbursed volunteer work to help keep it running.  The 
company, however, had not been profitable in recent months to pay 
him anything other than distributions required to pay overhead 
expenses.

In the March 2007 SOC, the RO acknowledged the Veteran's 
September 2006 statements and evidence.  However, the RO 
indicated that this was not sufficient to show that he was only 
marginally employed, explaining that he needed to provide 
detailed financial information showing that he did not earn more 
than approximately $10,000 per year-for example, his income tax 
statement.

In a July 2007 written statement, the Veteran indicated that he 
was aware that additional tax information was needed to support 
his claim.  He again indicated that he was told when he was 
initially awarded a TDIU that meaningful and gainful employment 
was defined as less than twenty hours per week, and stated that 
he always worked within these guidelines.  The Veteran indicated 
that there was some difficulty when he and his wife filed their 
2002 tax returns.  He would be providing them.

In July 2008, the Veteran submitted copies of his 2003 tax 
returns.  These records reflect that the Veteran's and his wife's 
combined total income for 2003 was $36,197, and that their 
combined adjusted gross income was $33,641.

A document showing the U.S. Census Bureau poverty thresholds for 
2007 indicates that, for a two-person household, under the age of 
65 years, the poverty threshold was $13,884; for one person, it 
was $10,787.

During his August 2008 DRO hearing, the Veteran indicated that, 
beginning in 2000, the Veteran worked doing custom research, 
writing, and website design from his home.  He was able to work 
when he felt good and manage his disabilities.  Some of this work 
involved making study guides.  While the work had been completed, 
he received royalty payments when they continued to be purchased.  
He, his wife, and several other people made money in a corporate 
capacity.  In some cases, he only received a small percentage of 
the income.  He stated that he received his royalty payments 
every four months.  Sometimes they were $800, but they were not 
$800 every time.  

III.  Analysis

A.	 TDIU

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation of 
a service-connected disability or employability status is 
considered warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments currently 
being made, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and reasons.  
The beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefor, and will be given 60 days for the presentation of 
additional evidence to ship that compensation payments should be 
continued at their present level.  Unless otherwise provided in 
paragraph (i) of this section, if additional evidence is not 
received within that period, final rating action will be taken 
and the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  
38 U.S.C.A. § 5112(b)(6).

Under 38 C.F.R. § 3.343(c)(1), in reducing a rating of 100 
percent service-connected disability based on individual 
unemployability, the provisions of § 3.105(e) are for application 
but caution must be exercised in such a determination that actual 
employability is established by clear and convincing evidence.

Under 38 C.F.R. § 3.343(c)(2), if a veteran with a total 
disability rating for compensation purposes based on individual 
unemployability begins to engage in a substantially gainful 
occupation during the period beginning after January 1, 1985, the 
veteran's rating may not be reduced solely on the basis of having 
secured and followed such substantially gainful occupation unless 
the veteran maintains the occupation for a period of twelve 
consecutive months.  For purposes of this subparagraph, temporary 
interruptions in employment which are of short duration shall not 
be considered breaks in otherwise continuous employment.  
38 U.S.C.A. § 1163 (West 2002).

Under 38 C.F.R. § 4.16(a), marginal employment shall not be 
considered substantially gainful employment.  For purposes of 
this section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination.

In Faust v. West, 13 Vet. App. 342, 356 (2000), the United States 
Court of Appeals for Veterans Claims defined "substantially 
gainful employment" as an occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works.

Initially, the Board notes that the record does not indicate, and 
the appellant does not contend, noncompliance with the procedural 
requirements for rating reductions.  See 38 C.F.R. § 3.105(e) 
(2009).  Therefore, the Board will focus on the propriety of the 
RO's decision to discontinue the Veteran's TDIU.

As with reductions in rating, in assessing the propriety of the 
RO's decision to discontinue the TDIU in this case, the Board 
must focus on the evidence of record available to the RO at the 
time the rating determination at issue was effectuated, although 
post-reduction medical evidence may be considered for the limited 
purpose of determining whether actual improvement (or, as here, 
employability) was shown.  Cf. Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 281-282 (1992).

Considering the pertinent evidence in light of the above, the 
Board notes, initially, that the pertinent record reflects that, 
at the time of the reduction, the Veteran had annual earned 
income that exceeded the poverty level, as established by the 
U.S. Census Bureau.  Specifically, his 2003 tax returns reflect 
that he and his wife had gross income that exceeded $33,000.  In 
March 2006 and August 2006 Employment Questionnaires, the Veteran 
reported that he had worked since 1999 as a researcher and 
writer, and that his highest monthly gross income was $2,000 and 
$1,500, respectively.  Such annual income would exceed the 
poverty threshold for the year 2007.

While, in September 2006, the Veteran later provided an 
additional employment questionnaire on which he reported his 
highest gross monthly income as $768, the Board finds that this 
evidence is not probative of the matter of whether restoration of 
the Veteran's TDIU is warranted.  First, the evidence submitted 
by the Veteran consists of only three months' worth of paychecks.  
Further, it is clear from this record, and information provided 
by the Veteran in his written and oral statements,  that this 
amount did not include other income received by the corporation 
run and owned by the Veteran and his wife.  

The Veteran has stated that he has worked up to twenty hours per 
week from home, and the probative evidence of record shows that 
his income has exceeded that of the poverty level established by 
the U.S. Census Bureau.  As such, the Board finds that there is 
clear and convincing evidence of actual employability.  
Furthermore, the evidence shows that the Veteran had maintained 
his substantially gainful employment for at least a twelve-month 
period prior to the discontinuance of the Veteran's TDIU.  
Indeed, the evidence submitted by the Veteran confirms that he 
had been in the same employment for more than twelve months.

To the extent that the Veteran has indicated that his income has 
varied, due to nature of his employment, the RO informed the 
Veteran that he needed to submit evidence of his annual income.  
The RO told the Veteran that his tax returns would suffice for 
this.  In response, the Veteran has submitted a copy of only his 
2003 tax return, which, as indicated above, demonstrates that his 
and his wife's income exceeds the poverty level.

Furthermore, the Veteran has contended that a portion of his 
income is the result of royalties he receives from a study guide 
he had previously produced.  He believes that this should not be 
considered as evidence that he was actually employed during those 
years that he receives royalties.  While the Board understands 
the Veteran's contentions, the evidence shows that the Veteran 
receives payment for his work, even if the work did not occur 
during the current calendar year.  There is no law or regulation 
excluding such income when determining if the Veteran's income 
exceeds the poverty line.

Additionally, the Board acknowledges the Veteran's statement 
that, when he was first awarded a TDIU, the was informed that, as 
long as his employment remained below twenty hours a week, he 
would not be engaging in substantially gainful employment.  
However, the Veteran has not submitted any document to support a 
finding that he was given such advice, and none appears in the 
claims file.  The Board notes that there is presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties." United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
Therefore, it must be presumed that VA properly discharged its 
official duties in providing correct information pertaining to 
the Veteran's continued eligibility for a TDIU.  The presumption 
of regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary." However, 
statements made by a veteran, without more, are not the type of 
clear evidence to the contrary which would be sufficient to rebut 
the presumption of regularity. See Jones v. West, 12 Vet. App. 98 
(1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In any event, as indicated, the Court clearly has determined that 
defining "substantially gainful employment" is not dependent 
upon the number of hours a Veteran actually works.  See Faust,  
13 Vet. App. at 356.  Thus, while the Board has considered the 
Veteran's assertion, and  sympathizes with his apparent 
misunderstanding concerning his continued entitlement to a TDIU, 
the Board must render its decision on the basis of the applicable 
legal authority.  

As a final note, the Board points out that it appears that the 
Veteran has worked for a family-run business.  Such can be 
considered marginal employment if it is deemed to be a protected 
environment.  However, the evidence shows that the Veteran, along 
with his wife, have run this business, and that they had several 
other people who work for them.  As such, it does not appear that 
this is a protected environment, and the Veteran has not alleged 
that it is.  He does state that he is able to work from home 
because he can work at his convenience and care for his 
disabilities appropriately.  However, the evidence also shows 
that the Veteran previously worked at home, for a company that he 
did not run.  In starting his own corporation with his wife, it 
appears that the Veteran actually increased the amount of work 
that he did from home, even committing-according to his own 
statement--numerous hours, voluntarily, to keep the corporation 
going.  As such, the Board finds that the Veteran's employment is 
not protected and, therefore, not marginal.

Under these circumstances, the Board finds that there is clear 
and convincing evidence that, at the time of the discontinuance 
of a TDIU, the Veteran was actually employable, and that his 
employment was not marginal.  As such, the criteria for 
restoration of a TDIU, from November 1, 2006, are not met, and 
the claim for such must be denied.  

B.	DEA benefits

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a Veteran will have 
basic eligibility if the following conditions are met: (1) The 
Veteran was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the Veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the Veteran's death; or (4) the Veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 
2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2009).

As indicated, in the August 2006 rating decision at issue in this 
appeal, the RO terminated the Veteran's TDIU, effective November 
1, 2006, and the Board has determined that the criteria for TDIU, 
as of that date, are not met.  As, under the legal authority 
outlined above, DEA benefits for this Veteran's benefits are 
predicated on him having a permanent, total service connected 
disability.  However, as he single service-connected disability 
rated as 100 percent disabling, and his TDIU  has been 
terminated, and not restored, the claim for restoration of DEA 
benefits, as of November 1, 2006, must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The claim for restoration of a TDIU, from November 1, 2006,  is 
denied.

The claim for restoration of DEA benefits, under the provisions 
of 38 U.S.C.A. Chapter 35, from November 1, 2006, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


